           Case 1:20-cr-00607-LJL Document 27
                                           26 Filed 01/19/21
                                                    01/18/21 Page 1 of 1




                                         LAW OFFICES OF
                                      NATALI J.H. TODD, P.C.

NATALI J.H. TODD                                                          26 COURT STREET
MEMBER: NY & MA BAR                                                           SUITE 413
                                                                       BROOKLYN, NY 11242-1134

                                                                       Tel: 718-797-3055
                                                                       Fax: 718-504-3900
                                                                       E-mail: natali_todd@yahoo.com
                                                                       www.natalitoddlawyer.com
                              GRANTED.
January 18, 2021
                              The Status Conference previously set for January 29, 2021 is rescheduled
                              to March 15, 2021 at 3:00PM. The Court excludes time until March 15,
via ECF                       2021 pursuant to the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), upon a
Honorable Lewis J. Liman      finding that the interest of justice outweighs the interest of the public and
United States District Judge  the defendant in a speedy trial, in that the time between now and March
Southern District of New York 15 allows the government time to produce discovery and the parties time
500 Pearl Street              to review the production. In addition, the Status Conference previously
New York, New York 10007      set for Mr. Vela in 16-cr-00842-6 is adjourned and will be addressed at
                              the same conference on March 15, 2021 at 3:00PM.
Re:    U.S. v. George Adams, Jr., et al., 20 Cr. 607 (LJL)            1/19/2021

Dear Judge Liman:

        Counsel was recently substituted on January 13, 2021 to represent Mr. Adams in the
above referenced matter. Counsel writes in advance of the conference presently scheduled for
January 29, 2021 to request a 60-day adjournment of the conference to allow counsel to obtain
and review the discovery and to engage the client in the discussion of same upon receipt. The
parties jointly consent to the requested adjournment.

       Both defendants’ counsel consent to the exclusion of time pursuant to the provisions of
the Speedy Trial Act, 18 U.S.C. §3161(h)(7)-(8), to allow the government time to produce
discovery and the parties time to review the production. Counsel respectfully submits that the
proposed exclusion of time is in the interest of justice. Government counsel consents to this
request. Thank you.

Respectfully,
N. Todd
Natali Todd, Esq.

cc: all counsel of record (by ECF)
